DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1 and 10, and cancellation of claims 8-9 and 14-15 are acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lumb et al. (US 2014/0134391) and further in view of McCormick (US 2005/0281988).
	Regarding claim 1, Lumb discloses a stitched fabric comprising an intermediate material (26) which may be a porous membrane i.e., foam (0027) and a yarn (16) stitched through and forming stich holes in the intermediate material and extending over at least a majority of a width and a length of the stitched fabric (Fig. 1). Lumb does not disclose the intermediate layer being a closed cell aerogel foam core.
	McCormick, in the analogous field of fabric clothing (0002), discloses an intermediate layer (12) composed of an aerogel composite including a nonporous silica matrix (0019). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the interior layer of Lumb to include an aerogel foam, as taught by McCormick, as aerogels demonstrate superior insulative properties (0020).
	McCormick does not expressly disclose the aerogel being closed cell, however, applicants specification teaches that aerogels are an example of a closed cell foam (see specification 0012) thus the aerogel of McCormick would be closed cell.
	Regarding claim 3, Lumb discloses an adhesive (24) disposed over the intermediate material (Fig. 1) forming a barrier layer (14) and the adhesive flows and fills stitch holes within the barrier layer (0036).
	Regarding claim 4, Lumb discloses that there may be several adhesive and/or intermediate layers. Given Lumb teaches several intermediate layers, it would be obvious to a person of ordinary skill that the fabric may include a second intermediate layer such that the barrier layer will include the adhesive (first material) having a first melting point and the second intermediate layer (second material) with a second melting point. Lumb further teaches that the melting point of the adhesive is lower than the intermediate material (0028).
	Regarding claim 6, Lumb first material being an adhesive and the intermediate layer may be a non-porous film (0027).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lumb as applied to claim 1 above and further in view of Henssen et al. (US 2014/0075646).
	Regarding claim 7, Lumb discloses the limitations of claim 1 as discussed above. Lumb teaches the yarn can be any sort of material (0032), but does not expressly teach a polyester yarn.
	Henssen teaches a yarn formed of polyester fibers (0018). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the yarn of Lumb to be a polyester yarn, as taught by Henssen, providing the fabric with enhanced cut resistance while showing good comfort levels (0008).

Claims 10-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lumb in view of McCormick.
	Regarding claims 10 and 16, Lumb discloses a stitched fabric comprising a barrier layer (14), batting layer (92) and a yarn (16) stitched through and forming stich holes in the batting layer and barrier and extending over at least a majority of a width and a length of the stitched fabric (Fig. 9, 0041).
	Lumb does not disclose the batting layer being a foam layer.
	McCormick, in the analogous field of fabric clothing (0002), discloses an intermediate layer (12) composed of an aerogel composite including a nonporous silica matrix (0019). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the batting of Lumb to include a silica-based aerogel foam, as taught by McCormick, as aerogels demonstrate superior insulative properties (0020).
	McCormick does not expressly disclose the aerogel being closed cell, however, applicants specification teaches that aerogels are an example of a closed cell foam (see specification 0012) thus the aerogel of McCormick would be closed cell foam.
	Please note, claim 10 includes product by process language regarding the recitation of “stitched”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 11, Lumb teaches the barrier layer around the yarn (Fig. 9).
	Please note, claim 11 includes product by process language regarding the recitation of “formed around”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 13, Lumb teaches the barrier layer filling the stitch holes (0043). 
	Regarding claim 17, McCormick discloses an embodiment where the aerogel is further bonded to a foam layer (214) (Fig. 5, 0031).
	A person of ordinary skill would have found it obvious for the batting layer of Lumb, to have included both the aerogel and foam layer (i.e., a foam core comprising two layers), as taught by McCormick, to support the aerogel layer and in the formation of an insulating layer suitable for an article of clothing, such as a shoe (0031).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lumb in view of McCormick as applied to claim 10 above and further in view of Payne et al.  (US 2012/0141719).
	Regarding claims 12 and 18, Lumb in view of McCormick disclose the limitations of claim 10 as discussed above. Lumb does not teach a second barrier layer formed on a second side of the insulated layer, or the core comprising one or more non-foam layers sandwiched between layers of foam.
	Payne, in the analogous field of multilayer fabrics for consumers (0001) discloses a water vapor permeable thermal insulation film comprising outer moisture barrier layers (16 and 18) which encapsulate two insulation layers (14) interleaved by a vapor permeable air-open fibrous separating layer (12; instant non-foam layer).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the batting layer of modified Lumb to include a second barrier layer, as taught by Payne, providing a material which has high water vapor permeability and high thermal performance (0036). A person of ordinary skill would have further found it obvious for the modified batting of Lumb to include a, insulation structure in which the insulation layers include a fibrous layer between the layers, as taught by Payne, allowing water vapor to move from one side of the fibrous layer to the other (0035).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closes prior art or record is Wildeman (US 2010/0263154) or Lumb et al. (US 2014/0134391). Wildeman discloses a foam core and yarns stitched through the foam core with no layer on either side of the foam core (0017, Fig. 1-2). Wildeman does not disclose the foam core comprising a closed cell aerogel foam core.
	Lumb discloses a porous intermediate layer (0027) and yarn (16) stitched through (Fig. 1). However, Lumb further teaches an inner (20) and outer layer (34) on the surface of the intermediate layer (Fig. 1), thus cannot teach the yarn and foam core free from contact by another layer on either side of the foam core.

Response to Arguments
Applicants amendments filed 07/29/2022 have been entered. Accordingly, the 35 U.S.C. 112(b) rejection over claim 12 and 35 U.S.C. 102(a)(1)/102(a)(2) rejection of claims 1, 2, 7 as being anticipated by Wildemen have been withdrawn.
Applicants arguments have been fully considered but they are not persuasive.

Applicant argues that McCormick (US 2005/0281988) does not teach or suggest a closed cell aerogel foam. Specifically, applicant argues that the specification’s teaching of a closed cell foam such as aerogel in paragraph 12 does not mean all aerogels are closed cell aerogels. Furthermore, applicant argues that because McCormick teaches the aerogel being dust-generating and needing to be hermetically sealed that it cannot be closed cell.
	In a genus-species situation prior art which discloses a species falling within the claimed genus anticipates a claim to the genus (MPEP 2131.02). In the current case, McCormick discloses an aerogel foam, however is silent to the aerogel being closed cell. The specification teaches that, “the foam core 102 comprises a closed cell foam such as aerogel” (see specification 0012), thus teaching an example of a closed cell foam being an aerogel. Here, the genus is the closed cell foam and the species is the aerogel. Thus, in light of applicant’s specification, McCormick which teaches an aerogel would teach the closed cell foam thus meeting the limitations of claims 1 or 10.
	Regarding applicants argument that the aerogel of McCormick is dust-generating and hermetically sealed, it is noted that it is unclear why these properties would fail to teach a closed cell aerogel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781